lee, elmer edward v. state                                          








                                                                                                        NO. 12-07-00330-CR
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER,
TEXAS
ALBERT JAMES ERVIN,   §                      APPEAL
FROM THE 241ST
APPELLANT
 
V.        §                      JUDICIAL
DISTRICT COURT OF
 
THE
STATE OF TEXAS,
APPELLEE   §                      SMITH
COUNTY, TEXAS
                                                                                                                                        
                   
MEMORANDUM OPINION
PER CURIAM
            This appeal is being dismissed for want of
jurisdiction.  Appellant was convicted of
unlawful possession of a firearm. 
Sentence was imposed on June 30, 2006.
            An appeal is perfected when notice of appeal is filed
within thirty days after the day sentence is imposed or suspended in open court
unless a motion for new trial is timely filed. 
Tex. R. App. P. 26.2(1).  Where a timely motion for new trial has been
filed, notice of appeal shall be filed within ninety days after the sentence is
imposed or suspended in open court. Tex.
R. App. P. 26.2(2). Appellant did not file a motion for new trial.  Therefore, his notice of appeal was due to
have been filed on or before July 29, 2006. 
However, Appellant did not file his notice of appeal until
August 29, 2007 and did not file a motion for extension of time to file
his notice of appeal as permitted by Texas Rule of Appellate Procedure 26.3.
            On
September 5, 2007, this court notified Appellant, pursuant to Rules 26.2 and
37.2, that the clerk’s record did not show the jurisdiction of this court, and
it gave him until September 17, 2007 to correct the defect.  The deadline has now passed, and Appellant
did not furnish information showing the jurisdiction of this court or otherwise
respond to this court’s notice.
 




     Because this
court has no authority to allow the late filing of a notice of appeal except as
provided by Rule 26.3, the appeal must be dismissed.  See Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998). 
Accordingly, the appeal is dismissed for want of jurisdiction.  
            Opinion delivered September 19,
2007.
            Panel consisted of Worthen, C.J., Griffith, J., and Hoyle,
J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT
PUBLISH)